DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Response to Amendment
The amendment filed 07/18/2022 has been entered.  Claims 1-2, 5-6, and 8-12 remain(s) pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 2016/0237515 A1) herein Kajihara, in view of Kim et al. (KR 101696115 B1, US 2018/0363119 A1 referred to herein as English translation) herein Kim, and in further view of Ningfu et al. (New Handbook of Metallic Materials, English translation submitted with IDS 05/17/2021) herein Ningfu.
Regarding claim 1, Kajihara discloses:
A hot-rolled steel sheet [0021, Kajihara] with a composition and microstructure that overlaps with that instantly claimed as shown in Tables 1 and 2.  The examiner notes that the overlap of the steel compositions of the instant claim and that of Kajihara is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that boron is omitted from the composition of Kajihara, however the examiner submits that it would be obvious to one of ordinary skill in the art to add boron to the steel in an amount of 0.001-0.005% of boron to increase the hardenability of the steel of Kajihara in view of Ningfu [page 1, Ningfu].  The examiner submits that the overlap of the compositions and microstructures of the instant application and those of Kajihara modified by Ningfu is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kajihara does not disclose plating of a hot-rolled steel sheet, however the examiner submits that plating the steel would be obvious in view of Kim.  Kim discloses that a steel sheet with a zinc-based coating has advantages of excellent corrosion resistance, a fine surface appearance, and is used for automobile applications [0002, Kim].  Kajihara discloses that the produced steel is useful for automobile applications [0001, Kajihara] and so the examiner submits that it would be obvious to one skilled in the art to modify the process of Kajihara with the plating of Kim for increased corrosion resistance.
Kajihara does not specifically disclose that steel sheets must meet relationship 1, however the examiner notes that there is overlap between the composition of Kajihara and the limitations of relationship 1.  Furthermore, Kajihara discloses steel sheets with compositions that do meet relationship 1, for example steel species “o” has a composition of C=0.17, Si=0.05, Mn=1.41, Mo=0.01, Ti=0, and Nb=0 which gives a relationship 1 of                                 
                                    0.235
                                    *
                                    0.17
                                    +
                                    0.01458
                                    *
                                    1.41
                                    +
                                    0.0625
                                    *
                                    0.05
                                    +
                                    0.0423
                                    *
                                    0.01
                                    =
                                    0.066
                                    <
                                    0.075
                                
                             [0113, Table 1, Kajihara].  The examiner notes this exemplary prior art composition falls within the claimed composition range.
Kajihara discloses that grains of all phases in the steel sheet, including ferrite and pearlite, have an average grain size of 3-50 µm [0034-0035, Kajihara] which overlaps with the instantly claimed range of more than 0 and 30 µm or less grain sizes pearlite respectively.  The examiner submits that pearlite colonies and pearlite grains are interchangeable terms as pearlite is a lamellar structure of ferrite and cementite, each of which may have their own grain sizes and so pearlite may be referred to as a colony as in the case of the instant application, because it is a colony of ferrite and cementite in a pearlite structure, or pearlite may be referred to as pearlite grains as in the case of Kajihara.  The examiner notes that the overlap of the grain sizes of the instant claim and that of Kajihara is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kajihara discloses that grains of all phases in the steel sheet, including ferrite and pearlite, have an average grain size of 3-50 µm [0034-0035, Kajihara] which overlaps with the instantly claimed range of more than 0 and 20 µm or less grain sizes ferrite respectively.  The examiner notes that the overlap of the grain sizes of the instant claim and that of Kajihara is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kajihara modified by Kim and Ningfu does not disclose the yield strength or elongation of the hot rolled steel sheet, however the examiner notes that yield strength and elongation are material properties that are controlled by the microstructure, grain sizes, and composition of the steel as would have been recognized by one of ordinary skill and also as expressly recognized by the applicant in the instant specification [0080, 0084, 0099, 00103, 00104, instant spec].  As discussed above Kajihara modified by Kim and Ningfu discloses a steel sheet with an overlapping composition, microstructure, and grain sizes with that being instantly claimed.  A person of ordinary skill in the art would therefore expect overlapping values of yield strength and elongation to naturally flow from the steel sheet of Kajihara modified by Kim and Ningfu.  The examiner’s position is bolstered by the fact that the steel sheets of Kajihara modified by Kim and Ningfu have overlapping mechanical properties with the instantly claimed steel sheets, as seen with the tensile strengths of 350-700 MPa [0072 Kajihara] which overlap with the tensile strengths of the instant application of 584-647 MPa for the inventive examples and is further indication that overlapping values of yield strength and elongation would naturally flow from Kajihara modified by Kim and Ningfu [0097, Table 3, instant specification].
Table 1

Instant claim 1 composition weight %
Kajihara et al. steel composition mass % [0024]
C
0.15-0.25
0.05-0.30 [0025]
Si
0.5 or less
0.5 or less [0036]
Mn
0.5-2.0
0.3-3.0 [0026]
P
0.03 or less
0.030 or less [0036]
S
0.015 or less
0.035 or less [0036]
Al
0.05 or less
0.015-0.1 [0027]
N
0.01 or less
0.003-0.30 [0028]
Ti
0.05 or less (excluding 0)
0.1 or less (exclusive of 0) [0040]
B
0.01 or less (excluding 0)
Omitted
Fe and impurities
Balance
Balance


Table 2

Instant claim 1 microstructure area %
Kajihara et al. steel microstructure area % [0030]
ferrite
10-30
10-50
Pearlite
20-40
15-50
bainite
35-55
Balance


Regarding claim 2, as shown in Table 2 above, Kajihara modified by Kim and Ningfu discloses a steel sheet with a microstructure wherein the sum of area fractions of ferrite, pearlite, and bainite gives 100% area.
Regarding claim 5, as discussed above it would be obvious to modify the hot-rolled steel sheet of Kajihara with the plating of Kim.  Kim discloses specific inventive examples [0043-0046, Kim] that anticipate the instantly claimed plating film composition, for example inventive example 1 of Kim et al. discloses a plating layer comprising 2.5% Al, 2% Mg, and 94.5% Zn [0043, Kim].   As discussed above it would be obvious to one to one skilled in the art to modify the process of Kajihara with the plating examples of Kim for increased corrosion resistance.  The examiner notes that a prior art composition that falls within a claimed composition range anticipates said claimed range.  See MPEP 2131.01(I).
Regarding claim 6, Kajihara modified by Kim and Ningfu does not disclose the yield strength of the hot rolled steel sheet, however the examiner notes that yield strength is a material property that is controlled by the microstructure, grain sizes, and composition of the steel as would have been recognized by one of ordinary skill and also as expressly recognized by the applicant in the instant specification [0080, 0084, 0099, 00103, 00104, instant spec].  As discussed above Kajihara modified by Kim and Ningfu discloses a steel sheet with an overlapping composition, microstructure, and grain sizes with that being instantly claimed.  A person of ordinary skill in the art would therefore expect overlapping values of yield strength and elongation to naturally flow from the steel sheet of Kajihara modified by Kim and Ningfu.  The examiner’s position is bolstered by the fact that the steel sheets of Kajihara modified by Kim and Ningfu have overlapping mechanical properties with the instantly claimed steel sheets, as seen with the tensile strengths of 350-700 MPa [0072 Kajihara] which overlap with the tensile strengths of the instant application of 584-647 MPa for the inventive examples and is further indication that overlapping values of yield strength and elongation would naturally flow from Kajihara modified by Kim and Ningfu [0097, Table 3, instant specification].
Regarding claim 8, Kajihara does not disclose a steel sheet with a thickness of less than 2.0 mm, however Kim discloses the use of steel sheets with a thickness of 0.8 mm for the inventive examples [0043-0046 Kim] that are for use as automobile panels [0002, Kim].  The examiner submits that it would be obvious to one of ordinary skill in the art to roll the sheets of Kajihara modified by Kim and Ningfu to 0.8 mm for use in automobile panels.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the claim 1 includes a ferrite average grain size of more than 0 µm and 20 µm or less and a product of yield strength and elongation of 8,500 MPa% or more, whereas Kajihara merely discloses that an average grain size of grains of all phases is from 3-50 µm and does not disclose a product of yield strength and elongation and so the combination of applied references does not disclose the claimed ferrite grain size and product of yield strength and elongation.  The examiner cannot concur.  As discussed above, although a product of yield strength and an elongation of 8,500 Mpa% or more is not disclosed, overlapping values of the yield strength and elongation and thus an overlapping product of YSxEl would naturally flow from the steel sheet of Kajihara modified by Kim and Ningfu, because the steels have overlapping compositions, grain sizes, and microstructures which the applicant has recognized controls the material properties.  Further, as discussed in the Final Rejection, Kajihara discloses that grains of all phases in the steel, including ferrite, have an average grain size of 3-50 µm, which overlaps with the proposed amendment of an average ferrite grain size of 0-20 µm.  The examiner notes that the overlap of the grain sizes of Kajihara and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Applicant argues that there is no realistic reason to modify the combination of Kajihara, Kim and Ningfu to arrive at the features of claim 1 since none of these references teach or suggest comparable features, and would not have had a reasonable expectation of success in arriving at the subject of claim 1.  The examiner cannot concur.  As discussed above, overlapping properties would naturally flow from the steel sheet of Kajihara modified by Kim and Ningfu and so would have a reasonable expectation of success in arriving at the subject matter overlapping with claim 1, and as discussed above it would have been obvious to one of ordinary skill in the art to add boron to the steel of Kajihara in view of Ningfu in order to increase the hardenability of the steel, and to use a zinc based coating on the steel of Kajihara in order to provide increased corrosion resistance as taught by Kim, and so there are realistic reasons to modify Kajihara as taught by Kim and Ningfu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734